
	

113 HR 2056 IH: Veteran Employment Transition Act
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2056
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Ms. Schwartz (for
			 herself, Mr. Peters of California,
			 Mr. Barber,
			 Mr. Bera of California,
			 Ms. Brownley of California,
			 Mr. Cárdenas,
			 Mr. Carney,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Courtney,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Mr. Doyle,
			 Mr. Enyart,
			 Mr. Fattah,
			 Ms. Frankel of Florida,
			 Mr. Grijalva,
			 Ms. Hahn, Mr. Heck of Washington,
			 Mr. Higgins,
			 Ms. Norton,
			 Mr. Loebsack,
			 Mr. Lowenthal,
			 Mr. Michaud,
			 Mr. Murphy of Florida,
			 Mrs. Napolitano,
			 Mr. O’Rourke,
			 Mr. Rahall,
			 Mr. Ruiz, Mr. Rush, Mr. Ryan
			 of Ohio, Mr. Scott of
			 Virginia, Ms. Sinema,
			 Mr. Sires,
			 Mr. Swalwell of California,
			 Mr. Takano,
			 Mr. Vargas,
			 Mr. Veasey,
			 Mr. Waxman,
			 Mr. Welch,
			 Ms. Wilson of Florida,
			 Mr. Jones,
			 Ms. Jackson Lee, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Veterans’
			 Affairs, Armed
			 Services, Small
			 Business, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity credit to certain recently discharged veterans, to improve the
		  coordination of veteran job training services between the Department of Labor,
		  the Department of Veteran Affairs, and the Department of Defense, to require
		  transparency for Executive departments in meeting the Government-wide goals for
		  contracting with small business concerns owned and controlled by
		  service-disabled veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Transition
			 Act.
		IWork
			 opportunity credit for recently discharged veterans
			101.Work
			 opportunity credit for certain recently discharged veterans
				(a)In
			 generalSubparagraph (A) of section 51(d)(3) of the Internal
			 Revenue Code of 1986 is amended by striking means any veteran who
			 is and inserting means any recently discharged veteran, or any
			 veteran if such veteran is.
				(b)Recently
			 discharged veteranParagraph (3) of section 51(d) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D), and
					(2)by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)Recently
				discharged veteranFor purposes of subparagraph (A), the term
				recently discharged veteran means—
								(i)any individual who
				is described in clause (i) of subparagraph (B) (without regard to
				certification), and
								(ii)any member of the
				National Guard who has served for more than 180 consecutive days of—
									(I)active duty
				(within the meaning of title 32, United States Code) other than for
				training,
									(II)full-time
				National Guard duty (within the meaning of such title 32) other than for
				training,
									(III)duty, other than
				inactive duty or duty for training, in State status (within the meaning of such
				title 32), or
									(IV)any combination
				of duty described in subclause (I), (II), or (III),
									who has
				been discharged or released from duty meeting such requirements at any time
				during the 5-year period ending on the hiring date. Such term shall not include
				any veteran who begins work for the employer before the date of the enactment
				of the Veteran Employment Transition
				Act..
					(c)Conforming
			 amendmentsSection 51(d) of the Internal Revenue Code of 1986 is
			 amended—
					(1)by adding at the
			 end of paragraph (13) the following new subparagraph:
						
							(E)Pre-screening of
				recently discharged veterans
								(i)In
				generalFor purposes of subparagraph (A), the term
				pre-screening notice shall include any documentation provided to
				an individual by the Department of Defense or the National Guard upon release
				or discharge from the Armed Forces or from service in the National Guard which
				includes information sufficient to establish that such individual satisfies the
				requirements of paragraph (3)(C).
								(ii)Additional
				certification not requiredSubparagraph (A) shall be applied
				without regard to clause (ii)(II) thereof in the case of a recently discharged
				veteran who provides to the employer documentation described in clause
				(i).
								,
				and
					(2)by striking
			 paragraph (14).
					(d)Effective
			 datesThe amendments made by subsections (a), (b), and (c) shall
			 apply to individuals whose hiring date (as defined in section 51(d)(11) of the
			 Internal Revenue Code of 1986) is on or after the date of the enactment of this
			 Act.
				(e)Department of
			 Defense documentation
					(1)In
			 generalThe Department of Defense and the National Guard, as
			 applicable, shall provide—
						(A)to each individual
			 who is discharged or released from active duty in the Armed Forces of the
			 United States on or after the date of the enactment of this Act; and
						(B)to each member of
			 the National Guard who is released from duty described in section
			 51(d)(3)(C)(ii) of the Internal Revenue Code of 1986 (as added by this Act) on
			 or after the date of the enactment of this Act;
						documentation described in paragraph
			 (4) (in addition to the documentation which, without regard to this subsection,
			 is provided at the time of such discharge or release). If the documentation
			 which is provided without regard to this subsection at the time of the
			 discharge or release described in the preceding sentence does not include
			 information sufficient to satisfy the requirements of section 51(d)(13)(E)(i)
			 of the Internal Revenue Code of 1986 (as added by this Act), the Department of
			 Defense or the National Guard, whichever is applicable, shall provide
			 additional documentation which includes such information.(2)Informational
			 briefing as part of preseparation counselingIn the case of an
			 individual who is discharged or released from duty described in subparagraph
			 (A) or (B) of paragraph (1) after the date of the enactment of this Act, the
			 Department of Defense or the National Guard, whichever is applicable, shall
			 inform such individual, as a part of the individual preseparation counseling
			 required by section 1142 of title 10, United States Code, of the credit for
			 employment of recently discharged veterans under section 51 of the Internal
			 Revenue Code of 1986.
					(3)Request for
			 documentationThe Department of Defense or the National Guard,
			 whichever is applicable, shall provide upon request the documentation required
			 by paragraph (1) to any individual who is discharged or released from duty
			 described in subparagraph (A) or (B) of such paragraph during the 5-year period
			 preceding and including the date of the enactment of this Act.
					(4)Instructions for
			 use of work opportunity creditThe documentation described in
			 this paragraph is a document which includes—
						(A)instructions for
			 an individual to ensure treatment as a recently discharged veteran for purposes
			 of section 51(d)(3)(C) of the Internal Revenue Code of 1986 (as added by this
			 Act),
						(B)instructions for
			 employers detailing the use of the credit under such section 51 with respect to
			 such individual, and
						(C)the dates during
			 which the credit under such section 51 is available.
						Such instructions shall be developed
			 in collaboration with the Internal Revenue Service.102.Work
			 opportunity credit made permanent for veterans
				(a)In
			 generalParagraph (4) of
			 section 51(c) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(4)TerminationThe term wages shall not
				include any amount paid or incurred to any individual who—
							(A)is not a qualified
				veteran, and
							(B)begins work for
				the employer after December 31,
				2013.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to individuals
			 who begin work for the employer after December 31, 2013.
				IIVeteran
			 employment and training services
			201.DefinitionsIn this title:
				(1)Disabled
			 veteranThe term disabled veteran has the meaning
			 given the term in section 4211 of title 38, United States Code.
				(2)Economically and
			 educationally disadvantaged veteranThe term economically
			 and educationally disadvantaged veteran means such a veteran, within the
			 meaning of chapter 41 of title 38, United States Code.
				(3)Rehabilitation
			 planThe term rehabilitation plan means an
			 individualized plan formulated for a veteran under section 3107 of title 38,
			 United States Code, that has an employment objective.
				(4)VeteranThe
			 term veteran has the meaning given the term in section 101 of
			 title 38, United States Code.
				(5)Veteran job
			 training programThe term veteran job training
			 program means—
					(A)the Disabled
			 Veterans' Outreach Program carried out under section 4103A of title 38, United
			 States Code;
					(B)the Homeless
			 Veterans Reintegration Program carried out under section 2021 of that
			 title;
					(C)the Local
			 Veterans' Employment Representative Program carried out under section 4104 of
			 that title;
					(D)the Transition
			 Assistance Program carried out under section 1144 of title 10, United States
			 Code;
					(E)the Veterans
			 Workforce Investment Program carried out under section 168 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2913); and
					(F)the Vocational
			 Rehabilitation & Employment Program carried out under chapter 31 of title
			 38, United States Code.
					(6)Veteran job
			 training servicesThe term veteran job training
			 services means the services provided under a veteran job training
			 program.
				202.Coordination
			 between Secretary of Labor, Secretary of Veterans Affairs, and Secretary of
			 Defense on veteran job trainingNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Labor, the Secretary of Veterans
			 Affairs, and the Secretary of Defense shall enter into an agreement, covering
			 the 3 departments involved, to govern the coordination of veteran job training
			 services.
			203.Implementation
			 reports on veteran job training programs
				(a)Report
			 requiredThe Secretary of Veterans Affairs and the Secretary of
			 Labor shall prepare an initial and a final report on the veteran job training
			 programs of the Department of Veterans Affairs and Department of Labor as
			 described in this section.
				(b)Department of
			 Veterans AffairsThe Secretary of Veterans Affairs shall include
			 in each of the reports required by subsection (a), with regard to the
			 Department of Veterans Affairs, information describing each of the
			 following:
					(1)The actions taken
			 by the department to ensure that States receive sufficient guidance to comply
			 with Federal laws regarding veteran job training programs.
					(2)The extent to
			 which the department reviewed and incorporated into its operations—
						(A)the employment
			 related initiatives of the Yellow Ribbon Reintegration Program under section
			 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 10 U.S.C. 10101 note); and
						(B)the conclusions of
			 the Credentialing and Licensing Task Force of the Department of Defense.
						(3)The extent to which veterans’ employment
			 outcomes result from participation in the Vocational Rehabilitation &
			 Employment Program carried out under chapter 31 of title 38, United States
			 Code, rather than from other factors.
					(4)Actions taken by
			 the department to ensure that veterans with a rehabilitation plan receive
			 veteran job training services consistent with the rehabilitation plan.
					(5)Efforts taken by
			 the department to better serve veterans living in rural communities.
					(c)Department of
			 LaborThe Secretary of Labor shall include in each of the reports
			 required by subsection (a), with regard to the Department of Labor, information
			 describing each of the following:
					(1)The matters
			 referred to in paragraphs (1), (2), (3), and (5) of subsection (b).
					(2)The extent to which veterans’ employment
			 outcomes result from participation in the veteran job training programs
			 specified in subparagraphs (A) through (E) of section 201(5), rather than from
			 other factors.
					(3)The actions taken
			 by the department to provide States with clear guidance for determining which
			 veterans are classified as economically and educationally disadvantaged
			 veterans, or in other categories of veterans.
					(4)The progress of
			 the department in clarifying its approach to determining which participants in
			 the Disabled Veterans Outreach Program carried out under section 4103A of title
			 38, United States Code, shall receive intensive services (as defined in section
			 134(d)(3) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(d)(3))).
					(5)How the department
			 reports on goals for performance, and actual performance, on performance
			 standards or other measures, for each of its veterans job training programs,
			 including an assessment of how to better monitor employment outcomes for
			 disabled veterans.
					(d)Submission of
			 reportsThe Secretary of Labor and the Secretary of Veterans
			 Affairs shall submit to Congress—
					(1)not later than 1
			 year after the date of enactment of this Act, the initial report required by
			 subsection (a); and
					(2)not later than 2
			 years after such date, the final report required by subsection (a).
					(e)Internet
			 publication of Department of Labor data on performance goals and
			 outcomesThe Secretary of Labor shall publish on a publicly
			 accessible, user-friendly Internet website the goals and actual performance
			 data described in subsection (c)(4).
				204.Expansion of
			 pilot program on receipt of civilian credentialing for skills required for
			 military occupational specialtiesSection 558(b)(1) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2015 note)
			 is amended by striking not less than three or more than five and
			 inserting the MOS 31B Military Police, MOS 15Q AC-Air Traffic
			 Controller, and MOS 12M Fire Protection military occupational specialties and
			 not fewer than three and not more than five additional.
			205.Rule of
			 constructionNothing in this
			 title shall be construed to affect any other Federal law specifying a reporting
			 requirement.
			IIIHonoring
			 promises to service-disabled veterans
			301.Transparency in
			 contracting goals for small business concerns owned and controlled by
			 service-disabled veteransSection 15 of the Small Business Act (15
			 U.S.C. 644) is amended by adding at the end the following:
				
					(s)Transparency in
				contracting goals for small business concerns owned and controlled by
				service-Disabled veterans
						(1)DefinitionsIn
				this subsection—
							(A)the term
				covered contractor means a contractor that is required to submit a
				subcontracting plan under section 8(d) to an Executive department;
							(B)the term
				Executive department has the meaning given that term in section
				101 of title 5, United States Code; and
							(C)the term
				physically completed has the meaning given that term in section
				4.804–4 of the Federal Acquisition Regulation, or any successor thereto.
							(2)Reports to
				AdministratorNot later than 1 year after the date of enactment
				of this subsection, and annually thereafter, the head of each Executive
				department shall submit to the Administrator a report that contains—
							(A)the percentage of
				the total value of all prime contracts awarded by the Executive department to
				small business concerns owned and controlled by service-disabled veterans
				during the 1-year period ending on the date of the report;
							(B)the name of each
				covered contractor to which the Executive department awards a contract;
							(C)for each contract
				awarded to a covered contractor by the Executive department—
								(i)the percentage
				goal negotiated under section 8(d)(6)(A) for the utilization as subcontractors
				of small business concerns owned and controlled by service-disabled veterans;
				and
								(ii)if the contract
				is physically completed during the 1-year period ending on the date of the
				report, the percentage of the total value of subcontracts entered into by the
				covered contractor awarded to small business concerns owned and controlled by
				service-disabled veterans;
								(D)the weighted
				average percentage goal negotiated by each covered contractor under section
				8(d)(6)(A) for the utilization as subcontractors of small business concerns
				owned and controlled by service-disabled veterans for all contracts awarded by
				the Executive department to the covered contractor;
							(E)for all contracts
				awarded to covered contractors by the Executive department that are physically
				completed during the 1-year period ending on the date of the report, the
				percentage of the total value of all subcontracts awarded by covered
				contractors that were awarded to small business concerns owned and controlled
				by service-disabled veterans; and
							(F)the dollar amount
				by which the Executive department exceeded or failed to meet the
				Government-wide goals under subsection (g) for prime contracts and subcontracts
				awarded to small business concerns owned and controlled by service-disabled
				veterans.
							(3)RankingsFor
				the first full fiscal year following the date of enactment of this subsection,
				and each fiscal year thereafter, the Administrator shall rank—
							(A)the Executive
				departments, based on—
								(i)the percentage of
				the total value of prime contracts awarded by the Executive departments to
				small business concerns owned and controlled by service-disabled veterans;
				and
								(ii)the percentage of
				the total value of subcontracts awarded by covered contractors that are awarded
				contracts by the Executive departments to small business concerns owned and
				controlled by service-disabled veterans; and
								(B)covered
				contractors, based on the percentage of the total value of subcontracts awarded
				by the covered contractors to small business concerns owned and controlled by
				service-disabled veterans.
							(4)Publication
							(A)WebsiteExcept
				as provided in subparagraph (B), the Administrator shall publish on a website
				accessible to the public a user-friendly, electronically searchable report
				containing—
								(i)the information
				submitted to the Administrator under paragraph (2); and
								(ii)the rankings made
				by the Administrator under paragraph (3).
								(B)Exception for
				national securityIf the head of an Executive department
				determines that publication of information contained in a report submitted
				under paragraph (2) would be detrimental to national security, the
				Administrator shall not publish the information on the website described in
				subparagraph (A).
							(C)UpdatingThe
				Administrator shall update the contents of the website described in
				subparagraph (A) not less frequently than annually.
							(5)Reports to
				Congress
							(A)Annual
				reportThe Administrator shall submit to Congress an annual
				report on the progress of each Executive department toward meeting the
				Government-wide goals for contracting and subcontracting established under
				subsection (g).
							(B)ContentsEach
				report under this paragraph shall include—
								(i)a
				statement of whether the website described in paragraph (4) contains the latest
				data reported to the Administrator by the Executive departments; and
								(ii)a
				recommendation of a prime contractor that should be recognized by Congress for
				outstanding progress in contracting with small business concerns owned and
				controlled by service-disabled veterans.
								(6)Rule of
				constructionNothing in this subsection may be construed to
				affect any other reporting requirement under Federal
				law.
						.
			
